     Case 3:21-mc-80077-TSH Document 19 Filed 05/13/21 Page 1 of 10



 1
     ADRIANOS FACCHETTI, ESQ. (S.B.N. 243213)
 2   LAW OFFICES OF ADRIANOS FACCHETTI, P.C.
     301 E. Colorado Blvd, Suite 520
 3
     Pasadena, California 91101
 4   Telephone:    (626) 793-8607
     Facsimile:    (626) 793-7293
 5   Email:        adrianos@facchettilaw.com
 6   Aaron Schur (S.B.N. 229566)
 7   James Daire (S.B.N. 239637)
     YELP INC.
 8   140 New Montgomery Street
     San Francisco, CA 94105
 9   Telephone:(415) 908-3801
     Facsimile: (415) 615-0809
10
     Email: aschur@yelp.com
11   Email:jdaire@yelp.com

12   Attorney for Respondent
     YELP INC.
13
14                              UNITED STATES DISTRICT COURT
15                             NOTHERN DISTRICT OF CALIFORNIA
16                                 SAN FRANCISCO DIVISION
17
     DR. MUHAMMAD MIRZA and ALLIED             CASE NO. 21-mc-8077-TSH
18   MEDICAL AND DIAGNOSTIC
     SERVICES, LLC,                            YELP INC.’S REPLY IN SUPPORT OF
19                                             MOTION TO TRANSFER SUBPOENA-
              Movants / Subpoenaing Parties,   RELATED MOTION TO ISSUING COURT
20
21   vs.                                       Date: June 3, 2021
                                               Time: 10:00 am
22                                             Courtroom G, 15th Floor
     YELP INC.,
23                                             Hon. Thomas S. Hixson
              Respondent.
24
                                               [Federal Rule of Civil Procedure 45(f)]
25
26
27
28



                    YELP INC.’S REPLY IN SUPPORT OF MOTION TO TRANSFER
      Case 3:21-mc-80077-TSH Document 19 Filed 05/13/21 Page 2 of 10




 1      I. INTRODUCTION
 2          Subpoenaing Parties’ opposition to transfer throws into sharp relief Yelp and the
 3   Subpoenaing Parties’ differing interpretations of the U.S. District Court for the Southern District
 4   of New York’s order authorizing Subpoenaing Parties’ subpoena to Yelp (Dkt. No. 1-3).
 5          Yelp’s interpretation gives meaning to what the issuing court wrote in its order:
 6   Subpoenaing Parties could issue a subpoena to Yelp prior to a Rule 26(f) conference. The order
 7   specifically contemplated that Yelp could respond to that subpoena by not complying with it
 8   (“…in lieu of complying with the subpoena…”)—in which case the issuing court was interested
 9   in hearing from Yelp and Subpoenaing Parties as to whether the discovery sought was warranted.
10   Indeed, Subpoenaing Parties submitted no evidence to the issuing court before its subpoena-
11   related order; the order was based solely on attorney argument in Subpoenaing Parties’ letter
12   motion (Dkt No. 10-1 at 9-10). Thus, the issuing court never considered whether Subpoenaing
13   Parties could muster an evidentiary basis for the prima facie elements of their defamation claim
14   (they cannot). Likewise, the issuing court did not address whether the First Amendment rights of
15   the at-issue Yelp user—an apparent consumer and patient of Subpoenaing Parties opining on Dr.
16   Mirza’s products and experience—warrant denying Subpoenaing Parties’ access to the user’s
17   identifying information (they do).
18          Subpoenaing Parties’ interpretation of the issuing court’s order is far broader, and based
19   on words the issuing court did not write, instead of on the words actually in its order. In
20   Subpoenaing Parties’ view, the issuing court has already decided that they have an evidentiary
21   basis to support the prima facie elements of their defamation claim—even though the issuing
22   court never stated so in its order and never mentioned Subpoenaing Parties’ defamation claim at
23   all. (Subpoenaing Parties also consistently mischaracterize the relevant inquiry, arguing that they
24   have alleged the prima facie elements of defamation in their complaint. But the inquiry for
25   purposes of their motion to compel is whether Subpoenaing Parties have an evidentiary basis for
26   their claim, not whether they have alleged one.) Also in Subpoenaing Parties’ view, this Court
27   can discard the Yelp user’s First Amendment rights because the issuing court already considered
28   that issue, too—even though the issuing court never did.


     Case No. 21-mc-8077-TSH               -1-
                  YELP INC.’S REPLY IN SUPPORT OF MOTION TO TRANSFER
      Case 3:21-mc-80077-TSH Document 19 Filed 05/13/21 Page 3 of 10




 1          Since Subpoenaing Parties apparently believe that the issuing court already decided these
 2   matters in their favor, Yelp expected that they would welcome transfer from this Court back to
 3   the issuing court. Instead, Subpoenaing Parties oppose transfer for two stated, but unpersuasive,
 4   reasons.
 5          First, Subpoenaing Parties argue that they properly brought their motion to compel in the
 6   Northern District of California. That is true, but irrelevant. The question for this Court is whether
 7   Subpoenaing Parties’ motion, properly brought in this District, ought to be decided by the issuing
 8   court in the Southern District of New York.
 9          Second, Subpoenaing Parties argue that there is “no reason for transfer.” That is
10   incorrect. Yelp consents to transfer, which is all that is required to transfer under Federal Rule
11   45(f). Moreover, the issuing court has issued a subpoena-related order and expressed interest in
12   hearing from Yelp. Finally, to the extent there is an actual good faith dispute about the breadth or
13   meaning of the issuing court’s subpoena-related order, the issuing court is best situated to
14   address and resolve that dispute, having authored the order in the first place.
15          Subpoenaing Parties’ opposition exposes their inconsistency: arguing in support of their
16   motion to compel that the issuing court has already decided that they have a prima facie case
17   sufficient to justify the discovery they seek, but vehemently opposing transfer to the very same
18   issuing court for further proceedings related to that same discovery. A court—whether it be this
19   Court or the issuing court—should fully consider Subpoenaing Parties’ lack of evidence of
20   defamation, which by itself is dispositive, as well as the now unrebutted evidence that
21   Subpoenaing Parties are trying to chill their patients’ speech, and deny their motion to compel.
22      II. ARGUMENT
23              A. Yelp agrees that Subpoenaing Parties properly brought their motion in this
24                  District.
25          Subpoenaing Parties’ first argument—that they properly moved to compel in this
26   District—attacks a straw man. Yelp agrees that Subpoenaing Parties’ motion to compel in the
27   U.S. District Court for the Northern District of California was procedurally proper under Federal
28   Rule 45(d)(2)(B)(i), and never argued otherwise.


     Case No. 21-mc-8077-TSH               -2-
                  YELP INC.’S REPLY IN SUPPORT OF MOTION TO TRANSFER
      Case 3:21-mc-80077-TSH Document 19 Filed 05/13/21 Page 4 of 10




 1          The mere fact that Subpoenaing Parties had to bring their motion in this District,
 2   however, does not mean that this Court has to hear and decide their motion. Federal Rule 45(f)
 3   dispels that notion, because it provides that a court where compliance is required (this Court)
 4   “may transfer a motion under this rule to the issuing court [the U.S. District Court for the
 5   Southern District of New York] if the person subject to the subpoena consents or if the court
 6   finds exceptional circumstances.” Fed. R. Civ. P. 45(f). Accordingly, Subpoenaing Parties’
 7   assertion that they “properly selected the Northern District of California” to file their motion to
 8   compel is true but irrelevant. Dkt. No. 18 at 2:10. The question before this Court is whether
 9   grounds for transfer exist, not whether this Court has jurisdiction to decide Subpoenaing Parties’
10   motion to compel.
11          Subpoenaing Parties also try to fault Yelp for not filing a motion for a protective order in
12   the Southern District of New York. But Yelp—a non-party to the underlying litigation—had no
13   reason to do so. Following Yelp’s timely written objections under Federal Rule 45(d)(2)(B),
14   Yelp and Subpoenaing Parties met and conferred until December 11, 2020, when Yelp emailed
15   Subpoenaing Parties to distinguish certain authority. Dkt. Nos. 1-5; 10-1 at 12-13. Subpoenaing
16   Parties never responded to that email, nor did they copy Yelp on any of their prior or subsequent
17   correspondence with the issuing court, nor did they keep Yelp notified of developments in their
18   underlying case. Dkt. Nos. 10-1 at 9-10; 18-1; 18-2. Instead, nearly four months passed until
19   Subpoenaing Parties filed their April 8, 2020 motion to compel in this District. Dkt. No. 1. Given
20   that long delay and lack of any further word from Subpoenaing Parties, Yelp reasonably assumed
21   Subpoenaing Parties had reconsidered and decided not to pursue the at-issue discovery. After
22   Yelp received the motion to compel, Yelp looked up the underlying case on PACER and learned,
23   for the first time, that the matter was still pending. Dkt. No. 10-1 at 9-10.
24          Of course, it is also true that the Federal Rules did not prohibit Subpoenaing Parties from
25   reaching out to Yelp at any point in time between December 11, 2020 and April 8, 2021 to
26   inquire if Yelp would agree to have the issuing court hear and decide a motion to compel.
27   Considering their assertions to this Court that: (i) the issuing court has allegedly already held
28   they have a prima facie case for defamation; and (ii) they allegedly want a swift resolution to


     Case No. 21-mc-8077-TSH               -3-
                  YELP INC.’S REPLY IN SUPPORT OF MOTION TO TRANSFER
         Case 3:21-mc-80077-TSH Document 19 Filed 05/13/21 Page 5 of 10




 1   their motion to compel, it is unclear why Subpoenaing Parties failed to reach out to Yelp before
 2   resorting to motion practice before this Court.
 3               B. Subpoenaing Parties’ other stated reasons for opposing transfer are neither
 4                   credible nor grounds to oppose transfer.
 5            Setting aside Subpoenaing Parties’ irrelevant argument that its motion to compel “was
 6   properly before this Court in the Northern District of California,” they oppose transfer for two
 7   other stated reasons: “[i] a hearing date had already been set by this Court on the Motion to
 8   Compel …and [ii] there was no reason for transfer.” Dkt. No. 18 at 3:8-10. Neither reason is
 9   credible.
10            Hearing date. First, as to the hearing date, Subpoenaing Parties showed no concern for
11   expedition before they needed to articulate a reason to oppose transfer. Dkt. Nos. 10-1 at 9-10;
12   18-1; 18-2. If Subpoenaing Parties thought that an early or a specific hearing date was important
13   to their underlying case against the Doe defendant, they should have brought their motion to
14   compel in December or January or February or March, instead of on April 8, 2021. Subpoenaing
15   Parties do not even attempt to explain this delay in their opposition. In addition, that “there is
16   already a hearing date in the court of compliance” is not a legitimate reason to oppose transfer of
17   a subpoena-related motion. Neither Federal Rule 45(f) nor the Advisory Committee Notes
18   contemplates that a district court should deny a motion to transfer if there is already a hearing
19   date in the court of compliance. See Fed. R. Civ. P. 45, Advisory Committee Notes on 2013
20   Amendments. Indeed, Subpoenaing Parties failed to cite a single case, from anywhere in the
21   country, in which a district court denied a motion to transfer on the grounds that there was
22   already a hearing date set in the court of compliance. Yelp is not aware of any such case either.1
23            “No reason for transfer.” Second, Subpoenaing Parties’ argument that there is “no
24   reason for transfer” ignores the record, both as to Yelp’s consent and the specific circumstances
25   of this case.
26
27   1
       Subpoenaing Parties also incorrectly dismiss the fact that hearings are not typically held in the
28   issuing court as merely a matter of Yelp’s “opinion.” Dkt. No. 18 at 5:28. That is not Yelp’s
     opinion—it is from the issuing court’s Individual Rules and Procedures for Civil Cases. Dkt. No.
     10-1 at 28-31.
     Case No. 21-mc-8077-TSH                        -4-
                    YELP INC.’S REPLY IN SUPPORT OF MOTION TO TRANSFER
      Case 3:21-mc-80077-TSH Document 19 Filed 05/13/21 Page 6 of 10




 1          As an initial matter, Subpoenaing Parties’ opposition avoids any substantive discussion of
 2   Yelp’s consent to transfer, which is all that is required for this Court to transfer Subpoenaing
 3   Parties’ motion to compel under Federal Rule 45(f). See Dkt. No. 18 at 4:2-5:2. Instead,
 4   Subpoenaing Parties try to distinguish 3B Med., Inc. v. Resmed Corp., No. 16-CV-2050-AJB-
 5   JMA, 2016 WL 6818953, at *4 (S.D. Cal. Oct. 11, 2016)—in which the court of compliance
 6   transferred plaintiff’s subpoena-related motion because the non-party consented to transfer—on
 7   the grounds that the 3B Med. plaintiff there also agreed to the transfer, whereas here
 8   Subpoenaing Parties oppose transfer. But that is a distinction without a difference. For purposes
 9   of Federal Rule 45(f), the material inquiry is whether the non-party—here, Yelp—consents to
10   transfer, because Federal Rule 45’s design is to “protect non-parties” by assuring them “local
11   resolution of disputes about subpoenas.” Fed. R. Civ. P. 45, Advisory Committee Notes on 2013
12   Amendments. The subpoenaing party’s consent (or lack thereof) is of no moment. “If the person
13   subject to the subpoena consents to transfer, Rule 45(f) provides that the court where compliance
14   is required may do so.” Id.
15          Subpoenaing Parties’ misplaced reliance on Garden City Emples. Ret. Sys. v. Psychiatric
16   Solutions, Inc., Misc. A No. 13-238, 2014 WL 272088, at *3 (E.D. Pa. January 24, 2014) reflects
17   their determination to simply ignore Yelp’s consent to transfer. In Garden City, the court of
18   compliance considered exceptional circumstances, and decided they did not exist, because the
19   non-party opposed transfer. Id. (“where, as here, a person subject to a subpoena opposes transfer
20   of a subpoena-related motion, a court may transfer the motion only in exceptional
21   circumstances.”) Here, this Court need make no such inquiry, because Yelp consents to transfer
22   Subpoenaing Parties’ motion to compel. This Court can stop there. See also Fed. R. Civ. P. 45,
23   Advisory Committee Notes on 2013 Amendments. (“In the absence of consent, the court may
24   transfer in exceptional circumstances…”) (Emphasis added).
25          If the Court is inclined to look further—into the circumstances of this case—it would find
26   additional reasons to transfer Subpoenaing Parties’ motion to compel. First, the issuing court has
27   already issued a subpoena-related order and expressed interest in hearing from Yelp and
28   Subpoenaing Parties. See Dkt. No. 1-3. Subpoenaing Parties’ quibble that, in their view, the
     issuing court has not been “active” since the subpoena-related order misses those points entirely.
     Case No. 21-mc-8077-TSH                         -5-
                   YELP INC.’S REPLY IN SUPPORT OF MOTION TO TRANSFER
         Case 3:21-mc-80077-TSH Document 19 Filed 05/13/21 Page 7 of 10




 1   Dkt. No. 18 at 5:3:14. Second, Subpoenaing Parties continue to argue to this Court, in connection
 2   with their motion to compel, that it is “undisputable” that this Court is merely duplicating review
 3   already conducted by the issuing court—which would be another reason to transfer their motion.2
 4   See, e.g., Dkt No. 16 at 5:17-19 (“It is undisputable that the Southern District of New York found
 5   that Plaintiffs made a prima facie showing of defamation per se when it issued the SDNY
 6   Order.”); Compare Bright House Networks, LLC v. MarkMonitor, Inc., No. 20-MC-80083-TSH,
 7   2020 WL 4464882, at *2 (N.D. Cal. Aug. 3, 2020) (transfer is appropriate “where ruling on the
 8   motion to compel would require the court of compliance to duplicate review already conducted
 9   by the issuing court”) with Garden City Emples. Ret. Sys., 2014 WL 272088 at *3 (denying
10   motion to transfer where moving party “has not shown the [issuing court] has ruled on discovery
11   issues similar to the issues raised by the instant motion…”). Third, to the extent there is a good
12   faith dispute about the breadth and scope of the issuing court’s subpoena-related order, the
13   issuing court itself is best situated to resolve that dispute.
14               C. Judge Kim’s 2019 order in Mirza v. Yelp is distinguishable and constitutes
15                   more evidence of Subpoenaing Parties’ efforts to chill speech.
16            On the last page of their opposition, Subpoenaing Parties argue that “California has a
17   greater interest [as compared to New York] to decide the Motion to Compel.” Dkt. No. 18 at 6:3.
18   Subpoenaing Parties cite to Mirza, et al. vs. Yelp Inc., No. 19-mc-80146 (SK) (N.D. Cal. July 23,
19   2019) (“Mirza 2019”) for the proposition that “[t]his Court has already done the analysis under
20   the relevant law.” Dkt. No. 18 at 6:9. There are two fundamental problems with that argument.
21   First, the comparative interests of (i) the forum state where the court of compliance resides and
22   (ii) the forum state where the issuing court resides are not relevant for purposes of Federal Rule
23   45(f). Only the non-party’s consent or—absent that consent—exceptional circumstances,
24   matters. Second, the existence of Mirza 2019 does not mean that this Court has already “done the
25   analysis” under New York law. To the contrary, Judge Kim—not this Court—decided Mirza
26
27   2
       Subpoenaing Parties are incorrect; the issuing court did not make any such finding in its
28   subpoena-related order. But Subpoenaing Parties cannot have it both ways—arguing in
     connection that its motion to compel that the issuing court has already ruled on the critical issues
     while arguing in opposition to Yelp’s motion to transfer that there is “no reason” to do so.
     Case No. 21-mc-8077-TSH                         -6-
                   YELP INC.’S REPLY IN SUPPORT OF MOTION TO TRANSFER
         Case 3:21-mc-80077-TSH Document 19 Filed 05/13/21 Page 8 of 10




 1   2019 concerning a different subpoena seeking information about different users who left
 2   different critical reviews of Dr. Mirza’s practice, so there are no efficiencies to be gained in
 3   retaining Subpoenaing Parties’ motion to compel in this Court.
 4            Further, Mirza 2019 is readily distinguishable from this case.3 In Mirza 2019, Dr. Mirza
 5   and his associated LLC sued 11 different Doe defendants. Yelp agreed that Dr. Mirza had
 6   satisfied Highfields as to three of the 11 Doe Defendants. Mirza, et al. vs. Yelp Inc., No. 19-mc-
 7   80146 (SK) (N.D. Cal. July 23, 2019), Dkt. No. 12 at 1. Dr. Mirza and his LLC moved to compel
 8   identifying information from Yelp as to the eight remaining Does. Judge Kim found that the
 9   reviews of the eight remaining Does had “either implied or explicit falsifiable statements of
10   facts,” including because they accused Dr. Mirza of using “fake or diluted” product, and
11   compelled the production. Id. at 2. In contrast, the Doe defendant here never accused Dr. Mirza
12   of using fake product, though Subpoenaing Parties continue to incorrectly insist that the Doe
13   Defendant in this case’s criticism that Dr. Mirza’s products are “cheap” somehow means that the
14   Doe Defendant is asserting, as a factual matter, that Dr. Mirza’s products are “fake.” Dkt. No.
15   10-1 at 5.
16            Yelp also respectfully believes that the relevant case law since Mirza 2019 shows that it
17   was incorrectly decided, both under the Highfields framework and under New York state
18   defamation law. Four months after Mirza 2019, Judge Spero—applying Highfields—granted
19   Twitter’s motion to quash a subpoena seeking identifying information of an anonymous Internet
20   user where the individual user (and apparent customer of plaintiff) criticized the plaintiff’s
21   business practices. In re PGS Home Co. Ltd., No. 19-MC-80139-JCS, 2019 WL 6311407, at *6
22   (N.D. Cal. Nov. 25, 2019) (“[r]ead in context, it is obvious that the speaker’s references to the
23   possibility of a ‘scam’ and accusations that the company does ‘crappy construction’ and treats
24   customers ‘like complainers’ are not so much statements of fact but simply a ‘rant’ by a
25   dissatisfied customer and therefore would be unlikely to cause real harm to PGS.”) Thirteen
26   months after Mirza 2019, a court in the Southern District of New York, applying New York law,
27
28   3
      Subpoenaing Parties now assert Mirza 2019 “had extremely similar underlying facts” (Dkt. No.
     18 at 6:5), but they failed to mention it in their own moving papers (see generally Dkt. No. 1).
     Case No. 21-mc-8077-TSH                            -7-
                    YELP INC.’S REPLY IN SUPPORT OF MOTION TO TRANSFER
         Case 3:21-mc-80077-TSH Document 19 Filed 05/13/21 Page 9 of 10




 1   held that Internet posts accusing plaintiff of “spread[ing] Russian bots” and being “xenophobic”
 2   were not defamatory as a matter of law. Ganske v. Mensch, 480 F. Supp. 3d 542, 553 (S.D.N.Y.
 3   2020) (“[i]n analyzing the unique context of statements made on Internet fora, courts have
 4   emphasized the generally informal and unedited nature of these communications.”) And 18
 5   months after Mirza 2019, a court in the Eastern District of New York, applying New York law,
 6   ruled that a Yelp user’s review that Dr. Mirza uses “watered-down Botox” and “fugazzi [i.e.,
 7   fake] fillers” was not actionable defamation as a matter of law. Mirza v. Amar, No. 20-CV-2699
 8   (BMC), 2021 WL 148403, at *3 (E.D.N.Y. Jan. 15, 2021) (“Mirza 2021”) (“[b]ecause Yelp
 9   reviews are used by consumers to provide their positive or negative opinions of businesses, the
10   context strongly signals to readers that the review merely reflects the writer’s opinion.”).4 With
11   the benefit of hindsight, Mirza 2019 is an incorrectly decided outlier.5
12            Mirza 2019 does, however, retain some probative value. Subpoenaing Parties have not
13   submitted any evidence showing that they seriously pursued any of the Mirza 2019 Doe
14   defendants for defamation after Subpoenaing Parties identified them. To the best of Yelp’s
15   knowledge, Subpoenaing Parties used its subpoena in Mirza 2019 as a springboard to chill
16   speech, obtaining consent judgments or private settlements with those defendants that effectively
17   prohibit each one from speaking about Dr. Mirza, his products, or his services. Dkt. No. 10-1 at
18   18-26. These are understandable outcomes when an individual Yelp user faces the costs and
19   stress of a federal lawsuit, no matter how meritless. And they are exactly the outcomes that the
20
     4
21    Subpoenaing Parties’ only response to Mirza 2021 is that “[t]he procedural posture was entirely
     different” from this case. Dkt. No. 16, fn. 3. That is true—in Mirza 2021, the court rejected
22   Subpoenaing Parties’ request for a default judgment—but it weighs against Subpoenaing Parties.
     In Mirza 2021, Subpoenaing Parties faced no opposition; they submitted their self-serving
23   evidence and attorney argument against a defaulting defendant. And still, the court there held
     they could not state a claim for defamation as a matter of law. Since Subpoenaing Parties could
24
     not prove actionable defamation under the far more favorable circumstances present in Mirza
25   2021, they cannot do so here.

26   5
       Subpoenaing Parties accuse Yelp of an “inconsistent position on the issue of transfer,”
     apparently because Yelp moved for transfer here but did not move for transfer two years ago in
27   Mirza 2019. Dkt. No. 18 at 6:16-17. But it is not “inconsistent” to take into account the decisions
28   of the federal district courts sitting in New York that clarify New York state defamation law
     since 2019 and make the reasoned judgment that the issuing court can adequately protect Yelp’s
     users’ interests in 2021.
     Case No. 21-mc-8077-TSH                        -8-
                    YELP INC.’S REPLY IN SUPPORT OF MOTION TO TRANSFER
     Case 3:21-mc-80077-TSH Document 19 Filed 05/13/21 Page 10 of 10




 1   Highfields test guards against, as it should here.
 2      III. CONCLUSION
 3          Subpoenaing Parties have no legitimate grounds to oppose transfer of their motion to
 4   compel to the issuing court. Yelp requests that this Court grant its motion to transfer.
 5
 6   DATED: May 13, 2021                       RESPECTFULLY SUBMITTED,
 7
 8
                                                          James Daire (S.B.N. 239637)
 9                                                        YELP INC.
                                                          140 New Montgomery Street, 9th Floor
10                                                        San Francisco, CA 94105
                                                          jdaire@yelp.com
11                                                        Attorney for Respondent YELP INC.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Case No. 21-mc-8077-TSH               -9-
                  YELP INC.’S REPLY IN SUPPORT OF MOTION TO TRANSFER
